Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 2, 5, 7-9, 12, 14-16, 18, 22, 24, 25, 27, 28, 30-32 and 44 are currently pending in the instant application.  Applicants have amended claims 1 and 25 in an amendment filed on July 12, 2022.  Claims 1, 2, 5, 7, 9, 12, 14-16, 18, 22, 24, 32 and 44 are rejected; claim 25 is considered allowable and claims 8, 27, 28 and 30-31 are objected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on July 12, 2022, has overcome the rejection of claims 1, 2, 5, 7, 9, 12, 14-16, 18, 22, 24, 32 and 44 under 35 USC 102(a)(1) as being anticipated by Dygos, et al. (Journal of Medicinal Chemistry (1977), 20, 1705-1708); the objection of claims 8, 25, 27, 28 and 30-31 as being dependent upon a rejected based claim; and the objection of claim 1 having the phrase “having the structure of Formula (I)”. The above rejection and objections have been withdrawn. 

II.	Rejection(s)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 9, 12, 14-16, 18, 22, 24, 32 and 44 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dygos, et al. (Journal of Medicinal Chemistry (1977), 20, 1705-1708). 
Applicants claim 

    PNG
    media_image1.png
    543
    679
    media_image1.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
The Dygos, et al. reference teaches 5-aryl-3-methylvaleric acid derivatives such compound 13
    PNG
    media_image2.png
    228
    371
    media_image2.png
    Greyscale
as wherein R1 is H; R2 is 
    PNG
    media_image3.png
    93
    121
    media_image3.png
    Greyscale
; R4 is a linear C4 alkylene; R3 is H and n is 2 (see compound 13, table II, page 1706) and these compounds having hypolipidemic activity.  The prior art also teaches a process of preparing the compound reacting the corresponding dibenzothienyl compound (1) with either M-chloro-perbenzoic acid or peracetic acid to obtain the dioxodibenzothienyl compound (13).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between all of the prior art of references and the instant invention is that Applicants amended the claims so that R4 is a linear C1-C6alkylene when R1 is hydrogen whereas the prior art’s compound has a methyl substituted on the alkylene chain instead of a hydrogen as seen in the instant compounds.  So the difference would be Me vs. H.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

In  In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA 1963), it was well established that compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”  The homologue is expected to be preparable by the same method and to have generally the same properties.  For example, it is obvious to prepare a compound with a hydrogen substituted alkylene chain when the art teaches a similar compound with a methyl substituted alkylene chain with a reasonable expectation of success.  Specifically, hydrogen and methyl are considered obvious variants and are deemed obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants or homologues based on the teachings in the prior art.  For example, a skilled artisan would be motivated to prepare a hydrogen substituted compound instead of the methyl substituted known compound as seen in the prior art references cited above for the purpose of preparing more compounds with hypolipidemic activity as seen in Dygos, et al. (Journal of Medicinal Chemistry (1977), 20, 1705-1708).  A strong prima facie obviousness has been established.


III.  Objections
Dependent Claim Objections
Dependent Claims 8, 27, 28 and 30-31 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


IV.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626